Citation Nr: 1758460	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected right knee strain. 

2.  Entitlement to service connection for a right hand condition, to include the right wrist.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to an initial compensable rating for residuals of a right clavicle fracture.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right knee strain.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to July 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012, September 2012, and July 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a February 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

During the February 2017 hearing, the Veteran's right hand claim was expanded to include his right wrist.  Accordingly, the Board has recharacterized the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

II.  Increased rating for Residuals of Right Clavicle Fracture

The Veteran's right clavicle disability was last evaluated in December 2011.  The Veteran has continued to experience pain on motion and has required extra assistance to perform his job duties, including lifting, carrying, and overhead movements.  The Board finds that an additional VA examination is necessary to determine the Veteran's current level of disability.  

II.  Entitlement to service connection for Low Back, Right Hand, Left Knee, Bilateral Ankles

The Board finds it is necessary to remand these claims for additional VA examinations.  

The Veteran was provided with VA examinations for his claimed low back disability, right hand disability, and left knee disability in December 2011. However, the examiner did not address the Veteran's documented in-service treatment related to his left knee.  See April 2011 service treatment record.  Further, subsequent to the December 2011 examination, the Veteran was given a diagnosis of lumbar facet syndrome.  See January 2017 VA treatment record.  Likewise, a December 2016 x-ray revealed a chronic fracture deformity of the fifth metacarpal with foreshortening consistent with sequela of remote trauma.  Neither finding has been addressed by a VA examiner.  

The Veteran was afforded VA examinations for his claimed bilateral ankle disabilities in July 2015 and August 2016.  The examiner noted the Veteran's assertion that he rolled his ankles while in service and gave a diagnosis of bilateral degenerative arthritis.  However, it appears that the examiner based his conclusion on the lack of in-service and post-service documentation of symptomatology.  However, the examiner is asked to opine as to whether the symptoms the Veteran has credibly described are related to his military service.

Finally, the Board finds that the Veteran's assertion that he injured his right hand while in service, as well as the May 2015 and July 2015 buddy statements corroborating his assertion, competent and credible.  Thus on remand the VA examiner must consider the Veteran's reports of his in-service injury to his right hand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  All VA treatment records dated from July 2017 to the present should be associated with the claims file.

2.  After undertaking the development above to the extent possible, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the Veteran's claimed low back disability, right hand and wrist disability, left knee disability, and bilateral ankle disabilities.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the examination reports.  After reviewing the claims file and examining the Veteran, the appropriate examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with the Veteran's low back, right hand and wrist, left knee, and bilateral ankles that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service (October 2007 to July 2011).

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral ankle condition is secondary to (caused or aggravated by) the Veteran's service-connected right knee disability.

If the examiner finds that either ankle was aggravated by the service-connected right knee disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected right ankle disability occurred.

The examiner should specifically consider the following: the Veteran's assertion that the wear and tear of military service caused, or contributed to, his disabilities; the Veteran's in-service treatment related to his left knee; the Veteran's assertion that he tripped and fell wearing full gear and injured his left knee; the Veteran's contention that he rolled his ankles during training exercises in the military; the January 2017 diagnosis of lumbar facet syndrome; Veteran's assertion that his hand was injured in December 2010 by a closing hatch while in service; and the December 2016 x-ray evidence of an injury to the base of the Veteran's right fifth metacarpal. 

3.  After undertaking the development detailed in number 1 above to the extent possible, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected residuals of a right clavicle fracture.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All indicated studies should be performed and all clinical findings should be recorded in detail. 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.

b)  The examiner should specifically offer an opinion as to the impact of the Veteran's reported functional loss due to pain during flare-ups on his functional ability, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

